DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collette (US 3,397,173).
Collette exemplifies a composition comprising the following (col. 4-6, Examples 1A-1C):
	100 parts polymer, where the polymer is prepared from chloroprene (A-1), 2,3-dichloro-1,3-butadiene (A-2) and 0.4 parts sulfur (A-3), which meets applicants’ chloroprene copolymer latex (A);
	4 parts magnesia and 5 parts zinc oxide, both of which meet applicants’ metal oxide (B);	
2 parts tetraethylthiuram disulfide and 0.25 parts diphenylguanidine, both of which meet applicants’ vulcanization accelerator (C); and 
2 parts N-phenyl-1-naphthylamine, which meets applicants’ antioxidant (D).
Collette anticipates instant claims 1 and 3.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshita (US 4,605,705).
Takeshita exemplifies a composition comprising the following (col. 7-9, Tables II and III, Examples 1 and C):
100 parts polymer, where the polymer is prepared from 2-chloro-1,3-butadiene (A-1), 2,3-dichloro-1,3-butadiene (A-2) and 0.2 pph sulfur (A-3), where pph means parts per 100 parts chlorobutadiene monomers, where the polymer contains about 14% units derived from 2,3-dichloro-1,3-butadiene, suggesting the amount of chloroprene, or 2-chloro-1,3-butadiene, as 86 wt%; 
the polymer which is then peptized with 1 part piperidinium pentamethylene dithiocarbamate (Accelerator 552), which meets applicants’ vulcanization accelerator, and 0.1 part octamine (octylated diphenylamine) 
where the cured composition has a M300 (Modulus at 300% elongation) of 1.6 MPa, TB (Tensile at break) of 24.8 MPa, and EB (Elongation at break) of 975%.
Takeshita anticipates instant claims 1-4 and 8-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (US 4,605,705), as applied above to claims 1-4 and 8-10, and further in view of Bauman (US H2092 H) and Nishino (US 2020/0199260), further in view of JP 2007-106994.  For convenience, the machine translation of JP ‘994 is cited below.
Takeshita anticipates instant claims 1-4 and 8-10, as described above and applied herein as such, as Takeshita teaches a molded article having the claimed 
Takeshita teaches the chloroprene as being suitable for preparing power transmission belts; however, does not teach the use for preparing dipped products, specifically medically disposable gloves, as claimed.
Nishino teaches that chloroprene polymers are suitable for use in preparing power transmission belts and dipped products (p. 1, [0002]), which include medical surgical gloves (p. 9, [0099]).
Bauman teaches that polychloroprenes can be used in the form of latexes or solids, teaching that the latexes can be used to manufacture dipped goods and the isolated, solid form can be used to manufacture elastomeric articles such as belts (col. 2, ll. 39-54).
JP ‘994 teaches chloroprene-based polymer latexes, suitable for preparing gloves by way of immersion, teaching the vulcanized rubber composition having a 300% elastic modulus of 0.5-2.0 MPa, a tensile strength of 17 MPa or more and a tensile elongation of break of 800% or more.
Therefore, one of ordinary skill in the art would expect the latex composition of Takeshita to be suitable for use as a dipped (immersion) product, such as gloves, specifically medical disposable gloves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766